DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/24/2022 has been entered.

Response to Amendment
The amendment of 08/24/2022 has been entered.
Disposition of claims: 
Claims 1-17, 20-23, and 45-46 have been canceled.
Claims 47-49 have been added.
Claims 18-19 and 24-44, and  47-49 are pending.
Claims 18, 24-25, 40, and 42 have been amended.
The cancellation of claims 45-46 obviates the objections of claims 45-46 set forth in the last Office Action. The objections have been withdrawn.
The amendments of claims 18 regarding the claim term “a linear-bonded heteroarylene” overcome the rejections of claims 18-19, 24-39, and 44-46 under 35 U.S.C. 112(b) set forth in the last Office Action. The rejections have been withdrawn.
The amendments of claims 24 and the cancellation of claims 45-46 obviate the rejections of claims 24 and 45-46 under 35 U.S.C. 112(b) set forth in the last Office Action. The rejections have been withdrawn.
The amendments of claims 40 and 42 regarding the claim term “a linear-bonded heteroarylene” overcome the rejections of claims 40-43 under 35 U.S.C. 112(b) set forth in the last Office Action. The rejections have been withdrawn.
The amendments of claims 18, 24-25, 40, and 42 have overcome:
the rejections of claim 42 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Abe et al. (US 2012/0235135 A1, hereafter Abe), 
the rejections of claim 43 under 35 U.S.C. 103 as being unpatentable over Abe et al. (US 2012/0235135 A1), 
the rejections of claims 18, 27-30, 32, 34, 36, 38-39, and 45-46 under 35 U.S.C. 103 as being unpatentable over Abe et al. (US 2012/0235135 A1) in view of Ma et al. (US 2005/0170207 A1, hereafter Ma ‘207) and Nishizeki et al. (JP 2013/243234, machine translated English document is referred to, hereafter Nishizeki), 
the rejections of claims 31, 33, 35, and 37 under 35 U.S.C. 103 as being unpatentable over Abe et al. (US 2012/0235135 A1) in view of Ma et al. (US 2005/0170207 A1) and Nishizeki et al. (JP 2013/243234, machine translated English document is referred to) as applied to claims 18, 27-30, 32, 34, 36, 38-39, and 44-45 above, further in view of Tokito et al. (US 2003/0091862 A1, hereafter Tokito), 
the rejections of claims 18, 24-26, 29-30, 32, 34, 36, 38-39, and 44-46 under 35 U.S.C. 103 as being unpatentable over Ma et al. (US 2017/0077425 A1) in view of Ma et al. (US 2005/0170207 A1) as evidenced by Tsai et al. (US 2018/0026208 A1 – provisional application 62/364,002 filed on 7/19/2016, hereafter Tsai), 
the rejections of claims 31, 33, 35, and 37 under 35 U.S.C. 103 as being unpatentable over Ma et al. (US 2017/0077425 A1) in view of Ma et al. (US 2005/0170207 A1) as evidenced by Tsai et al. (US 2018/0026208 A1 – provisional application 62/364,002 filed on 7/19/2016) as applied to claims 18-19, 24-26, 29-30, 32, 34, 36, 38-19, and 44-45, and further in view of Tokito et al. (US 2003/0091862 A1, hereafter Tokito), 
the rejections of claims 18-19, 24-26, 29-30, 32, 34, 36, 38-39, and 44-46 under 35 U.S.C. 103 as being unpatentable over Margulies et al. (provisional application 62/352,139 filed on 6/20/2016, a copy of claim set is attached, hereafter Margulies) in view of Inoue at al. (US 2012/0264936 A1, hereafter Inoue) and Ma et al. (US 2005/0170207 A1), as evidenced by Montalti et al. (Handbook of photochemistry, Chapter 3 - Photophysical properties of organic compounds, 3rd edition, Taylor & Francis Group, LLC, 2006, pages 83-351, hereafter Montalti), 
the rejections of claims 31, 33, 35, and 37 under 35 U.S.C. 103 as being unpatentable over Margulies et al. (provisional application 62/352,139 filed on 6/20/2016, a copy of claim set is attached) in view of Inoue at al. (US 2012/0264936 A1, hereafter Inoue) and Ma et al. (US 2005/0170207 A1) as applied to claims 18-19, 24-26, 29-30, 32, 34, 36, 38-19, and 44-45, and further in view of Tokito et al. (US 2003/0091862 A1), 
the rejections of claims 40-41 under 35 U.S.C. 103 as being unpatentable over Margulies et al. (provisional application 62/352,139 filed on 6/20/2016, a copy of claim set is attached) in view of Inoue at al. (US 2012/0264936 A1, hereafter Inoue) and Ma et al. (US 2005/0170207 A1) as applied to claims 18-19, 24-26, 29-30, 32, 34, 36, 38-19, and 44-45 above, further in view of Hreha et al. (“2,7-Bis(diarylamino)-9,9-dimethylfluorenes as hole-transport materials for organic light-emitting diodes”, Adv. Func. Mater. 2003, vol. 13, page 967-973, hereafter Hreha) and Liang et al. (“Application of heteroleptic iridium complexes with fluorenyl-modified 1-phenylisoquinoline ligand for high-efficiency red polymer light-emitting devices”, J. Organometallic Chem. 2009, vol. 694, page 3172-3178, hereafter Liang) set forth in the last Office Action. 
The rejection has been withdrawn.

Response to Arguments
Applicant’s arguments see page 22 through the first paragraph of page 25 of the reply filed 08/24/2022 regarding the rejections of claim 42 under 35 U.S.C. 102(a)(1) and 102(a)(2) over Abe, the rejections of claim 43 under 35 U.S.C. 103 over Abe, the rejections of claims 18, 27-30, 32, 34, 36, 38-39, and 45-46 under 35 U.S.C. 103 over Abe/Ma ‘207/Nishizeki, and the rejections of claims 31, 33, 35, and 37 under 35 U.S.C. 103 over Abe/Ma ‘207/Nishizeki/Tokito set forth in the Office Action of 05/24/2022 have been considered. 
Applicant argues that Abe does not disclose a compound structure, wherein Ar is a linear bonded heteroarylene group.
The Compound pp1-4 of Abe (see the structure in paragraph no. 91 in the Final Office Action of 05/24/2022) does not comprise a linear bonded heteroarylene group which is required in the amended claims. The rejections have been withdrawn.
Applicant argues that the compound of Abe as modified by Ma ‘207 and Nishizeki (see the structure in paragraph no. 130 in the Final Office Action of 05/24/2022) does not meet all the requirements of claim 18 as amended.
The Compound of Abe as modified by Ma ‘207 and Nishizeki does not comprise a linear bonded heteroarylene group which is required in the amended claims. 
Furthermore, in the compound each of the three bidentate sub-ligands is connected to the linking structure corresponding to Applicant’s formulas (3) and (5) via an indirect bond through the substituent of the bidentate ligand (i.e. the cyclopentyl group) such that the Compound of Abe as modified by Ma ‘207 and Nishizeki does not read on the amended claims. The rejections have been withdrawn.
Applicant’s arguments see the second paragraph of page 25 through page 26 of the reply filed 08/24/2022 regarding the rejections of claims 18, 24-26, 29-30, 32, 34, 36, 38-39, and 44-46 under 35 U.S.C. 103 over Ma ‘425/Ma ‘207/Tsai and the rejections of claims 31, 33, 35, and 37 under 35 U.S.C. 103 over Ma ‘425/Ma ‘207/Tsai/Tokito set forth in the Office Action of 05/24/2022 have been considered. 
Applicant argues that the compound of Ma ‘425 as modified by Ma ‘207 as evidenced by Tsai (see the structure in paragraph no. 178 in the Final Office Action of 05/24/2022) does not have an identical structure as Formula (1) of amended claim 18.
The amendments require at least one group A of formula (3) is a group of formula (5). The compound of Ma ‘425 as modified by Ma ‘207 as evidenced by Tsai does not have a moiety corresponding to the group of formula (5) at the position A. The rejections have been withdrawn.
Applicant’s arguments see the last paragraph of page 26 through the first paragraph of page 28 of the reply filed 08/24/2022 regarding the rejections of claims 18-19, 24-26, 29-30, 32, 34, 36, 38-39, and 44-46 under 35 U.S.C. 103 over Margulies/Inoue/Ma ‘207/Montalti, and the rejections of claims 31, 33, 35, and 37 under 35 U.S.C. 103 over Margulies/Inoue/Ma ‘207/Montalti/Tokito set forth in the Office Action of 05/24/2022 have been considered. 
Applicant argues that the compound of Margulies as modified by Inoue and Ma ‘207 (see the structure in paragraph no. 238 in the Final Office Action of 05/24/2022) does not have an identical structure as Formula (1) of amended claim 18.
The amendments require at least one group A of formula (3) is a group of formula (5). The compound of Margulies as modified by Inoue and Ma ‘207 does not have a moiety corresponding to the group of formula (5) at the position A. The rejections have been withdrawn.
Applicant’s arguments see the second paragraph of page 28 through page 29 of the reply filed 08/24/2022 regarding the rejections of claims 40-41 under 35 U.S.C. 103 over Margulies/Inoue/Ma ‘207/Hreha/Liang set forth in the Office Action of 05/24/2022 have been considered. 
Applicant argues that the rejections are based on a combination of altogether five documents to arrive at a compound (see the structure in paragraph no. 300 in the Final Office Action of 05/24/2022).
The rejections are withdrawn due to the reasons outlined above.
Although the rejections are withdrawn, Applicant’s arguments are not persuasive. 
In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991). Applicant fails to provide factual evidence why combination of five documents should be the basis to withdraw the rejections. 
The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor. MPEP 716.01(C) II.
Applicant argues that the organic compound disclosed by Hreha is a hole transporting material; in contrast, the compounds of the present invention are used as emitter materials in organic electroluminescent devices. Applicant further argues that the required HOMO of an emitter is different from the required HOMO of a hole transporting material. 
Respectfully, the Examiner does not agree.

    PNG
    media_image1.png
    441
    657
    media_image1.png
    Greyscale

The rejections start from the skeletal structure of the Compound of Margulies as modified by Inoue and Ma ‘207 (see the figure above; See the rejections in the paragraphs 215-239 of the last Office Action of 05/274/2022). Use of the compound of Margulies, Inoue, and Ma ‘207 as the emitter of an organic electroluminescent devices is taught by Margulies in view of Inoue, and Ma ‘207. 
The difference between the compound claimed in the dependent claims 40-41 and the Compound of Margulies as modified by Inoue and Ma ‘207 is that the latter does not have a fluorene-based linker group; rather, the Compound of Margulies as modified by Inoue and Ma ‘207 has a biphenyl linker group (see the part marked by a dashed circle in the figure above). However, substitution of the biphenyl to fluorene would have been obvious.
The only knowledge an ordinary skill in the art relies upon from Hreha and Liang is the teaching of Hreha and Lian about the benefits of dimethylfluorene as compared to biphenyl. 
Hreha teaches that replacement of biphenyl by fluorene derivatives provides raised glass transition temperature (the last paragraph of column 1 through the first paragraph of column 2 of page 967). Liang teaches that fluorene-modified phenylpyridine ligand provide resistance to crystallization (page 3172, column 2, lines 23-24).
Thus, an ordinary skill in the art would have been motivated to modify the Compound of Margulies as modified by Inoue and Ma ‘207 by substituting the biphenyl moiety with dimethyl fluorene, based on the teaching of Hreha and Liang.
Furthermore, the rejection does not rely upon the electronic properties such as HOMO energy of the diarylamine molecule of Hreha (i.e. compounds 1-3 in Scheme 1 of Hreha); instead, the rejection relies upon the benefits of dimethyl fluorene as compared to biphenyl. See MPEP 2123.
"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.")
For at least these reasons, the argument is not found to be persuasive.
Applicant argues that this property (i.e. high glass transition temperature) does not have any relevance for an emitting material.
Applicant fails to provide any factual evidence to support the arguments. 
The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor. MPEP 716.01(C) II.
High glass transition temperature is the ability to maintain the amorphous property of material at higher temperature, which is desirable for the organic material used for an organic electroluminescent device. 
Furthermore, the high glass transition is not the only motivation of combination. Liang teaches the benefits of the fluorene group substituted to the ligand of an Ir complex which is used as the emitter of an organic electroluminescent device. Liang teaches that fluorene-modified phenylpyridine ligand provide resistance to crystallization (page 3172, column 2, lines 23-24).
Thus, an ordinary skill in the art would have been motivated to modify the Compound of Margulies as modified by Inoue and Ma ‘207 by substituting the biphenyl moiety with dimethyl fluorene to achieve high glass transition temperature and resistance to crystallization based on the teaching of Hreha and Liang.
For at least these reasons, the argument is not found to be persuasive.
Applicant argues that the Examiner relying from 5 references and selectively picking and choosing from these references at best based on hindsight.
Applicant’s arguments are not found persuasive.
As outlined above, the rejections are based on the teaching and suggestion by the cited references.
Furthermore, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Election/Restrictions
Applicant’s election with traverse of Species (A), a compound of Formula (1), wherein the complex M is an organometallic iridium complex (claims 18-39) in the reply filed on 10/9/2021 is acknowledged. 
After further consideration, Examiner has withdrawn the species election applied in the Office Action (8/10/2021).

Claim Objections
Claim 18 is objected to because of the following informalities: 
In claim 18, Applicant recites “the dotted lines denote the linkages of this group to Ar or to RB” It is suggested to change “RB” to “RB”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 30, Applicant recites “the compound of claim 29, wherein the alkyl group is unsubstituted”. The claim 30 is dependent from claim 18 via the intermediate claim 29. 
There are multiple alkyl groups at multiple locations claimed in claims 18 and 29. It is unclear which alkyl group is referred to when the claim recites “the alkyl group”.
For example, at least two kinds of alkyl groups (i.e. a straight-chain alkyl group having 1 to 20 carbon atoms, or branched or cyclic alkyl group having 3 to 20 carbon atoms) at three different positions (i.e. RB, R, R1) are claimed in claim 18. 
For the purpose of the prosecution, the Examiner interprets the limitation to mean that the alkyl group of the straight-chain alkyl group having 1 to 10 carbon atoms or the branched or cyclic alkyl group having 3 to 10 carbon atoms at the position corresponding to RB is unsubstituted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 18, 24, 26, 29, 44, and 47-48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Je et al. (KR 2013/0043460 A, the original patent document is referred to for the figures and tables and the English translation is referred to for the remainder body of the patent, hereafter Je).
Regarding claims 18, 24, 26, 29, 44, and 47-48, Je discloses a compound (Compound 114 in [091]-[092]).

    PNG
    media_image2.png
    411
    526
    media_image2.png
    Greyscale

The Compound 114 of Je has identical structure as Formula (1), wherein M is an organometallic platinum complex comprising one tetradentate, dianionic ligand; Ar is a linear-bonded arylene group which has 6 to 30 aromatic ring atoms (phenylene) and is optionally substituted by one R, wherein R is H or a straight-chain alkyl group having 1 to 20 carbon atoms (methyl), wherein the alkyl group is optionally substituted in each case by one or more R1 radicals, wherein R1 is H or an aromatic or heteroaromatic ring system which has 5 to 40 aromatic ring atoms (phenyl); wherein two R radicals together optionally define a ring system; B is formula (2), wherein Y1 is CR2; Y2 and Y3 are each CR2-CR2-CR2; Y2 and Y3 are joined via R radical; Rs are each H and straight-chain alkyl group having 1 to 20 carbon atoms (methyl); RB is H; n is 1; p is 1; q is 0; and m is 1, meeting all the limitations of claims 18, 26, 29, and 44.
Claim 18 claims three bidentate sub-ligands in the organometallic iridium complex. That is, the bidentate sub-ligand exists in the iridium complex, not the platinum complex. The bidentate sub-ligands do not occur in Compound 114 of Je, because M is an organometallic platinum complex comprising one tetradentate, dianionic ligand. Neither claim 18 nor claim 24 requires M to be an organometallic iridium complex. That is, when M is selected an organometallic platinum complex comprising one tetradentate, dianionic ligand, the bidentate sub-ligands are not present. The limitation of claim 24 met in the case that the bidentate sub-ligands are not present. Therefore, Compound 114 of Je reads on all the limitations of claim 24.
The formula (3) does not occur in Compound 114 of Je, because M is an organometallic platinum complex comprising one tetradentate, dianionic ligand. Neither claim 18 nor claim 47 requires M to be an organometallic iridium complex. That is, when M is selected an organometallic platinum complex comprising one tetradentate, dianionic ligand, the formula (3) is not present. The limitation of claim 47 met in the case that the formula (3) is not present. Therefore, Compound 114 of Je reads on all the limitations of claim 47.
The moiety A does not occur in Compound 114 of Je, because M is an organometallic platinum complex comprising one tetradentate, dianionic ligand. Neither claim 18 nor claim 48 requires M to be an organometallic iridium complex. That is, when M is selected an organometallic platinum complex comprising one tetradentate, dianionic ligand, the moiety A is not present. The limitation of claim 48 met in the case that the moiety A is not present. Therefore, Compound 114 of Je reads on all the limitations of claim 48.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 32, 34, 36, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Je et al. (KR 2013/0043460 A, the original patent document is referred to for the figures and tables and the English translation is referred to for the remainder body of the patent).
Regarding claims 32, 34, 36, and 38, the Compound 114 of Je reads on all the features of claim 18 as outlined above.
Je does not discloses a specific organic electroluminescent device comprising the Compound 114 of Je; however, Je does teach that the compound of Je can be used for an organic electroluminescent device (page 15, paragraph 3).
Je exemplifies an organic electroluminescent device (Example 1 in Table 1; last two paragraphs on page 37) comprising a light emitting layer comprising the compound of Je (Formula 4) as a dopant and CBP as a host.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound 114 of Je, by incorporating the compound in the light emitting of the organic electroluminescent device of Je as taught by Je.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The substitution of the light emitting layer material represented by the general Formula 1 of Je ([013]-[014]) would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, the selection of Compound 114 of Je would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence device.
The modification provides the modified organic electroluminescent device of Je comprising a light emitting layer (Compound 114 of Je as a dopant and CBP as a host), wherein the organic electroluminescent device is an electronic device, meeting all the limitations of claims 34, 36, and 38.
The light emitting layer material of the modified organic electroluminescent device of Je (i.e. Compound 114 of Je and CBP) is equated with a formation, meeting all the limitations of claim 32.

Claims 31, 33, 35, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Je et al. (KR 2013/0043460 A, the original patent document is referred to for the figures and tables and the English translation is referred to for the remainder body of the patent) as applied to claims 18, 24, 26, 29, 32, 34, 36, 38, 44, and 47-48 above, further in view of Tokito et al. (US 2003/0091862 A1, hereafter Tokito).
Regarding claims 31, 33, 35, and 37, the compound of Je reads on all the features of claim 18, and the Modified organic electroluminescent device of Je reads on all the features of claims 32, 34, 36, and 38, as outlined above.
The modified organic electroluminescent device of Je comprises a light emitting layer (Compound 114 of Je as a dopant and CBP as a host), wherein the organic electroluminescent device is an electronic device.
Je does not teach an oligomer, polymer, or dendrimer comprising the compound of Je.
However, as outlined above, the compound of Je is used as a phosphorescent light-emitting dopant of the light emitting layer of the modified organic electroluminescent device of Je, wherein the phosphorescent dopant of compound of Je is used in combination with a host material (CBP).
Tokito teaches polymeric phosphorescent materials for use in an organic electroluminescent device ([083]).
Tokito exemplifies the polymeric phosphorescent material, wherein one or more phosphorescent compound (iridium complex) bonds to the polymer ([095]).
The polymeric phosphorescent materials can be used as the luminescent material of an organic electroluminescent device ([121]).
Tokito teaches that the polymeric phosphorescent material of the disclosure of Tokito is a copolymer of a phosphorescent unit can be comprised of a phosphorescent iridium complex ([086]-[088], [095]). The carrier transporting unit can be either a hole transporting or an electron transporting material ([089]) including carbazole ([090]).
Because a host material for a light-emitting layer of an organic electroluminescent device must transport holes and electrons to the light-emitting material, it is a carrier transport material.
Therefore, the light emitting layer of Je is comprised of a phosphorescent light emitting material and a carrier transporting material.
Tokito teaches that linking of a phosphorescent light-emitting material and a carrier transporting material in a polymer suppresses aggregation of the phosphorescent units, improving the stability of the organic electroluminescent device ([083]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the modified organic electroluminescent device of Je, by linking the phosphorescent light emitting material (Compound 114 of Je) and the host material (CBP) in a polymer, based on the teaching of Tokito. 
The motivation of doing so would have been to suppress aggregation of the phosphorescent units, improving the stability of the organic electroluminescent device, as taught by Tokito.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence device.
The modification provides an organic electroluminescent device of Je comprising a light emitting layer, wherein the light emitting layer material is a polymer comprising the phosphorescent unit (Compound 114 of Je) and a carrier transport unit (CBP); one or more phosphorescent units bond to the polymer; and the organic electroluminescent device is equated with an electronic device.
The light emitting layer material in the organic electroluminescent device of Je as modified by Tokito is a polymer comprising the Compound 114 of Je, wherein one or more bonds of the one or more compounds to the polymer are present, meeting all the limitations of claims 31.
The Modified organic electroluminescent device of Je is formed by a vacuum evaporation (last two paragraphs pf page 37); however, Je does teach that the layer of the organic electroluminescent device of the invention disclosed by Je can be formed by a spin coating method (page 16, last paragraph).
Tokito teaches the polymer of Tokito easily dissolves in an organic solvent ([086], [118], claim 4). Tokito further teaches the solution comprising the polymer of Tokito and a solvent is used to form a thin film layer using a spin coating method to make an organic electroluminescent device ([004], [167]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic electroluminescent device of Je as modified by Tokito by forming the light emitting layer material (the polymer of Je as modified by Tokito) using a spin coating method, wherein the spin coating method uses a solution comprising the polymer of Abe as modified by Tokito and a solvent. 
The motivation of doing so would have been to provide the light emitting layer of the organic electroluminescent device using a spin coating method.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence device.
The modification provides the organic electroluminescent device of Je as modified by Tokito comprises a light emitting layer, wherein the light emitting layer material is a polymer comprising the phosphorescent unit (Compound 114 of Je) and a carrier transport unit (CBP). The light emitting layer of the device is formed by a spin coating method using a solution, wherein the solution comprises the polymer of Je as taught by Tokito and a solvent. The solution is equated with a formulation and the organic electroluminescent device is equated with an electronic device, meeting all the limitations of claims 33, 35, and 37.

Claims 18, 24-26, 29-30, 32, 34, 36, 38-39, 44, and 47-49 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (US 2017/0077425 A1, provisional application 62/291,960 filed on 02/05/2016, hereafter Ma ‘425) in view of Ma et al. (US 2005/0170207 A1, hereafter Ma ‘207) and Tsai et al. (US 2018/0026208 A1 – provisional application 62/364,002 filed on 7/19/2016, hereafter Tsai).
Regarding claims 18, 24-26, 29-30, 39, 44, and 47-49, Ma ‘425 discloses a compound having a formula of Ir(LA)2(LB) (claim 10) which is a subspecies of the general formula Ir(LA)x(LB)y(LC)z (claim 1). In the formulas of Ma ‘425, LA and LB can be selected to the following ligands (claims 10, 13):

    PNG
    media_image3.png
    370
    697
    media_image3.png
    Greyscale
,
wherein Ra, Rb, and Rc can be hydrogen, alkyl, aryl, cycloalkyl, and combination thereof; and any two adjacent substituents of Ra, Rb, and Rc can be optionally joined to form a multidentate ligand (claim 1).
Ma does not exemplifies a specific complex having structure of Applicant’s Formula (1) of claim 1; however, Ma does teach the complex structure Ir(LA)2(LB) (claims 10) and exemplifies ligand LA1 (claim 23) and LB109 (claim 24).
At the time the invention was effectively filed, it would have been obvious to have modified the compound of Ma ‘425 having structure of Ir(LA)2(LB) by incorporating LA1 at the position LA and LB109 at the position LB, as taught by Ma ‘425.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of the bridging group would have been one from a finite number of identified, predictable solutions taught by Nishizeki with a reasonable expectable of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence device.
The modification provides Ir(LA1)2(LB109).
The compound Ir(LA1)2(LB109) does not comprise a tripodal, hexadentate, trianionic ligand; however, Ma ‘425 does teach the ligands of the compound of Ma ‘425 can be joined to form a multidentate ligand (claim 1).
Ma ‘207 discloses a metal complex comprising a multidentate ligand system ([131]-[135]) and used for an electroluminescent device ([074]).
Ma ‘207 teaches that linking bidentate ligands together to give a hexadentate ligand increases the stability of the metal complex ([074]).
Tsai discloses metal complex comprising a hexadentate ligand used for an electroluminescent device (claims 1 and 11-12).
Tsai exemplifies a compound (claim 13; the 6th compound of page 96, hereafter Compound P96-6) comprising a hexadentate ligands linked by a cyclohexane-based linking group (see the structure marked by a dashed circle below).

    PNG
    media_image4.png
    388
    715
    media_image4.png
    Greyscale


At the time the invention was effectively filed, it would have been obvious to have modified Compound Ir(LA1)2(LB109) of Ma ‘425 by linking the three bidentate sub-ligands using a cyclohexane-based linking group of Tsai as taught by ma ‘425, Ma 207, and Tsai.
The motivation for doing so would have been to increase the stability of the complex, based on the teaching of Ma ‘207.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence device.
The modification provides the Compound of Ma ‘425 as modified by Ma ‘207 and Tsai as shown below.

    PNG
    media_image5.png
    333
    659
    media_image5.png
    Greyscale

The Compound of Ma ‘425 as modified by Ma ‘207 and Tsai has identical structure as Applicant’s Formula (1) of claim 18, wherein M is an organometallic iridium complex comprising one tripodal, hexadentate, trianionic ligand; Ar is a linear-bonded arylene group having 6 to 30 aromatic ring atoms (phenylene); B is formula (2), wherein Y1 is CR2; Y2 and Y3 are each CR2-CR2-CR2; Y2 and Y3 are joined via R radical; Rs are each H and straight-chain alkyl group having 1 to 20 carbon atoms (methyl); RB is H; n is 1; p is 1; q is 0; and m is 1, wherein in the case of M being an iridium complex having a tripodal, hexadentate ligand, the tripodal, hexadentate ligand comprises three bidentate sub-ligands, which are joined via a bridge of formula (4), wherein A1 is C(R)2; A2 is CR; A is -CR2-CR2-; R is H; and wherein in formula (3) at least one group A is a group of formula (5), meeting all the limitations of claims 18, 24-26, 29-30, 39, 44, and 47-49. 
Regarding claims 32, 34, 36, and 38, the Compound of Ma ‘425 as modified by Ma ‘207 and Tsai reads on all the features of claim 18 as outlined above.
Ma ‘425 discloses an organic electroluminescent device (claim 34) comprising the compound of Ma ‘425 (claim 34).
Ma ‘425 does not discloses a specific organic electroluminescent device comprising the Compound of Ma ‘425 as modified by Ma ‘207 and Tsai; however, Ma ‘425 does teach that the compound of Ma ‘425 can be used as an emissive dopant (claim 36) with a host (claims 38-39) in the organic electroluminescent device of Ma ‘425 (claim 34).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound of Ma ‘425 as modified by Ma ‘207 and Tsai, by incorporating the compound into the emission layer as the emissive dopant with a host in the organic electroluminescent device of Ma ‘425, as taught by Ma ‘425.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Compound of Ma ‘425 as modified by Ma ‘207 and Tsai is encompassed by the general formula of Ma ‘425 (claim 34). The substitution of the emitting layer material represented by the general formula of Ma ‘425 would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence device.
The modification provides the organic electroluminescent device of Ma ‘425 as modified by Ma ‘207 and Tsai comprising a light emitting layer (Compound of Ma ‘425 as modified by Ma ‘207 and Tsai as a dopant, and one of the compounds of claim 39 of Ma ‘425 as host), wherein the organic electroluminescent device is an electronic device, meeting all the limitations of claims 34, 36, and 38.
The light emitting layer material of the modified organic electroluminescent device of Ma ‘425 as modified by Ma ‘207 and Tsai and a host compound is equated a formation, meeting all the limitations of claim 32.

Claims 31, 33, 35, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (US 2017/0077425 A1, provisional application 62/291,960 filed on 02/05/2016) in view of Ma et al. (US 2005/0170207 A1) and Tsai et al. (US 2018/0026208 A1 – provisional application 62/364,002 filed on 7/19/2016), as applied to claims 18, 24-26, 29-30, 32, 34, 36, 38-39, and 47-49, and further in view of Tokito et al. (US 2003/0091862 A1).
Regarding claim 31, the Compound of Ma ‘425 as modified by Ma ‘207 and Tsai reads on all the features of claim 18, and the Organic electroluminescent device of Ma ‘425 as modified by Ma ‘207 and Tsai reads on all the features of claims 34, 36, and 38, as outlined above.
The Organic electroluminescent device of Ma ‘425 as modified by Ma ‘207 and Tsai comprises a light emitting layer (Compound of Ma ‘425 as modified by Ma ‘207 and Tsai as a dopant, and a host compound of Ma ‘425), wherein the organic electroluminescent device is an electronic device
Ma ‘425 does not teach an oligomer, polymer, or dendrimer comprising the compound of Ma ‘425.
However, as outlined above, the compound of Ma ‘425 as modified by Ma ‘207 as evidenced by Tsai is used as a phosphorescent light-emitting dopant of the light emitting layer of the organic electroluminescent device of Ma ‘425 as modified by Ma ‘207 as evidenced by Tsai, wherein the phosphorescent dopant is used in combination with the host compound of Ma ‘425.
Tokito teaches polymeric phosphorescent materials for use in an organic electroluminescent device ([083]).
Tokito exemplifies the polymeric phosphorescent material, wherein one or more phosphorescent compound (iridium complex) bonds to the polymer ([095]).
The polymeric phosphorescent materials can be used as the luminescent material of an organic electroluminescent device ([121]).
Tokito teaches that the polymeric phosphorescent material of the disclosure of Tokito is a copolymer of a phosphorescent unit can be comprised of a phosphorescent iridium complex ([086]-[088], [095]). The carrier transporting unit can be either a hole transporting or an electron transporting material ([089]).
Because a host material for a light-emitting layer of an organic electroluminescent device must transport holes and electrons to the light-emitting material, it is a carrier transport material.
Therefore, the light emitting layer of Ma ‘425 as modified by Ma ‘207 and Tsai is comprised of a phosphorescent light emitting material and a carrier transporting material.
Tokito teaches that linking of a phosphorescent light-emitting material and a carrier transporting material in a polymer suppresses aggregation of the phosphorescent units, improving the stability of the organic electroluminescent device ([083]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the modified organic electroluminescent device of Ma ‘425 as modified by Ma ‘207 and Tsai, by linking the phosphorescent light emitting material Compound of Ma ‘425 as modified by Ma ‘207 and Tsai and the host compound of Ma ‘425 in a polymer, based on the teaching of Tokito. 
The motivation of doing so would have been to suppress aggregation of the phosphorescent units, improving the stability of the organic electroluminescent device, as taught by Tokito.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence device.
The modification provides the Organic electroluminescent device of Ma ‘425 as modified by Ma ‘207, Tsai, and Tokito comprising a light emitting layer, wherein the light emitting layer material is a polymer comprising the phosphorescent unit Compound of Ma ‘425 as modified by Ma ‘207 and Tsai and a carrier transport unit (the host compound of Ma ‘425); one or more phosphorescent units bond to the polymer; and the organic electroluminescent device is equated with an electronic device.
The light emitting layer material in the organic electroluminescent device of Ma ‘425 as modified by Ma ‘207, Tsai, and Tokito is a polymer comprising the Compound of Ma ‘425 as modified by Ma ‘207 and Tsai, wherein one or more bonds of the one or more compounds to the polymer are present, meeting all the limitations of claims 31.
Regarding claims 33, 35, and 37, the Organic electroluminescent device of Ma ‘425 as modified by Ma ‘207, Tsai, and Tokito reads on all the features of claim 31 as outlined above.
The Organic electroluminescent device of Ma ‘425 as modified by Ma ‘207, Tsai, and Tokito comprises a light emitting layer, wherein the light emitting layer material is a polymer comprising the phosphorescent unit (Compound of Ma ‘425 as modified by Ma ‘207, Tsai, and Tokito) and a carrier transport unit (the host compound of Ma ‘425); one or more phosphorescent units bond to the polymer; and the organic electroluminescent device is equated with an electronic device.
The organic electroluminescent device of Ma ‘425 as modified by Ma ‘207, Tsai, and Tokito is not formed by a solution method; however, a spin coating method is a known method in the art to form the organic layers of an organic electroluminescent device.
Tokito teaches the polymer of Tokito easily dissolves in an organic solvent ([086], [118], claim 4). Tokito further teaches the solution comprising the polymer of Tokito and a solvent is used to form a thin film layer using a spin coating method to make an organic electroluminescent device ([004], [167]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic electroluminescent device of Ma ‘425 as modified by Ma ‘207, Tsai, and Tokito, by forming the light emitting layer material (the polymer of Ma ‘425 as modified by Ma ‘207, Tsai, and Tokito) using a spin coating method, wherein the spin coating method uses a solution comprising the polymer of Ma ‘425 as modified by Ma ‘207, Tsai, and Tokito and a solvent. 
The motivation of doing so would have been to provide the light emitting layer of the organic electroluminescent device using a spin coating method.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence device.
The modification provides the organic electroluminescent device of Ma ‘425 as modified by Ma ‘207, Tsai, and Tokito comprises a light emitting layer, wherein the light emitting layer material is a polymer comprising the phosphorescent unit (Compound of Ma ‘425 as modified by Ma ‘207, Tsai, and Tokito) and a carrier transport unit (the host compound of Ma ‘425). The light emitting layer of the device is formed by a spin coating method using a solution, wherein the solution comprises the polymer of Ma ‘425 as modified by Ma ‘207, Tsai, and Tokito and a solvent. The solution is equated with a formulation and the organic electroluminescent device is equated with an electronic device, meeting all the limitations of claims 33, 35, and 37.

Claims 18-19, 24-26, 29-30, 32, 34, 36, 38-39, 44, and 47-49 are rejected under 35 U.S.C. 103 as being unpatentable over Margulies et al. (provisional application 62/352,139 filed on 6/20/2016, hereafter Margulies) in view of Inoue at al. (US 2012/0264936 A1), Ma et al. (US 2005/0170207 A1), and Tsai et al. (US 2018/0026208 A1 – provisional application 62/364,002 filed on 7/19/2016), as evidenced by Montalti et al. (Handbook of photochemistry, Chapter 3 - Photophysical properties of organic compounds, 3rd edition, Taylor & Francis Group, LLC, 2006, pages 83-351, hereafter Montalti).
Regarding claims 18, 24-26, 29-30, 32, 34, 36, 38-39, 44, and 47-49, Margulies discloses a compound having Formula I (claim 1) as shown below.

    PNG
    media_image6.png
    270
    468
    media_image6.png
    Greyscale

Wherein rings A, B, C, D, E, and F can be 6-membered carbocyclic or heterocyclic ring, wherein A-B, C-D, and E-F form three bidentate ligands coordinate to metal M; Z1-Z6 can be C or N; M can be Ir; R1-R6 can be cycloalkyl, aryl, heteroaryl, or combination thereof; and each adjacent substituents in each R1-R6 are optionally joined or fused into a ring (claim 1).
Margulies exemplifies cyclohexyl and adamantyl as the cycloalkyl group (page 2, paragraph 1 of the specification).
Margulies exemplifies Compound 11 (claim 13).

    PNG
    media_image7.png
    157
    600
    media_image7.png
    Greyscale

Margulies does not discloses a specific organic electroluminescent device comprising the Compound 17 of Margulies; however, Margulies does teach that the compound of Margulies (Formula I in claim 14) can be used as an emissive dopant (claim 16) with a host (claims 17-20) in an organic electroluminescent device (claim 14).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound 17 of Margulies by incorporating the compound in the emission layer of the organic electroluminescent device of Margulies, as taught by Margulies.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The substitution of the emitting layer material represented by the general formula of Margulies would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of Compound 17 of Margulies would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence device.
The modification provides the Modified organic electroluminescent device of Margulies comprising a light emitting layer (Compound 17 of Margulies as a dopant and one of the host compounds of claim 19 of Margulies), wherein the organic electroluminescent device is an electronic device.
The cyclohexyl group of Compound 17 of Margulies (marked by a dashed circle in the figure above) does not read on Applicant’s Formula (2); however, Margulies does teach that the substituent R1-R6 can be a cycloalkyl group (claim 1) and exemplifies cyclohexyl and adamantyl (page 2, paragraph 1 of the specification).
Inoue discloses an organometallic iridium complex (G1 in [137]) used in the organic electroluminescent device ([216], Abstract).
Inoue further teaches that a metal complex including the ligand has a bulky alicyclic hydrocarbon inhibits the aggregation and reduce the concentration quenching ([011], [013]). 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound 17 of Margulies, by substituting the cyclohexyl group with an adamantyl group as taught by Margulies and Inoue. 
The motivation of doing so would have been to inhibits the aggregation and reduce the concentration quenching, based on the teaching of Inoue.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Cyclohexyl and adamantyl are exemplified cycloalkyl groups used as the substituent of the compound of Margulies. The substitution of cyclohexyl with adamantyl would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence device.
The modification provides the Compound of Margulies as modified by Inoue.

    PNG
    media_image8.png
    171
    662
    media_image8.png
    Greyscale

The modification also provides the Organic electroluminescent device of Margulies as modified by Inoue comprising a light emitting layer (Compound of Margulies as modified by Inoue as a dopant and a host compound of Margulies), wherein the organic electroluminescent device is an electronic device.
The Compound of Margulies as modified by Inoue does not comprise a tripodal, hexadentate, trianionic ligand; however, Margulies does teach that each adjacent substituents of the ligands of the compounds of Margulies can be joined or fused into a ring (claim 1).
Ma ‘207 discloses a metal complex comprising a multidentate ligand system ([131]-[135]) and used for an electroluminescent device ([074]).
Ma ‘207 teaches that linking bidentate ligands together to give a hexadentate ligand increases the stability of the metal complex ([074]).
Tsai discloses metal complex comprising a hexadentate ligand used for an electroluminescent device (claims 1 and 11-12).
Tsai exemplifies a compound (claim 13; the 6th compound of page 96, hereafter Compound P96-6) comprising a hexadentate ligands linked by a cyclohexane-based linking group (see the structure marked by a dashed circle below).

    PNG
    media_image4.png
    388
    715
    media_image4.png
    Greyscale

At the time the invention was effectively filed, it would have been obvious to have modified the Compound of Margulies as modified by Inoue by linking the three bidentate sub-ligands using a cyclohexane-based linking group of Tsai as taught by Margulies, Ma ‘207, and Tsai.
The motivation for doing so would have been to increase the stability of the complex, based on the teaching of Ma ‘207.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence device.
The modification provides the Compound of Margulies as modified by Inoue, Ma ‘207, and Tsai as shown below.

    PNG
    media_image9.png
    385
    739
    media_image9.png
    Greyscale

The Compound of Margulies as modified by Inoue, Ma ‘207, and Tsai has identical structure as Applicant’s Formula (1) of claim 18, wherein M is an organometallic iridium complex comprising one tripodal, hexadentate, trianionic ligand; Ar is a linear-bonded arylene group having 6 to 30 aromatic ring atoms (phenylene); B is formula (2), wherein Y1 is CR2; Y2 and Y3 are each CR2-CR2-CR2; Y2 and Y3 are joined via R radical; Rs are each H and straight-chain alkyl group having 1 to 20 carbon atoms (methyl); RB is H; n is 1; p is 2; q is 0; and m is 1, wherein in the case of M being an iridium complex having a tripodal, hexadentate ligand, the tripodal, hexadentate ligand comprises three bidentate sub-ligands, which are joined via a bridge of formula (4), wherein A1 is C(R)2; A2 is CR; A is -CR2-CR2-; R is H; and wherein in formula (3) at least one group A is a group of formula (5), meeting all the limitations of claims 18, 24-26, 29-30, 39, 44, and 47-49. 
The modification also provides the Organic electroluminescent device of Margulies as modified by Inoue, Ma ‘207, and Tsai comprising a light emitting layer (Compound of Margulies as modified by Inoue, Ma ‘207, and Tsai as a dopant and a host compound of Margulies), wherein the organic electroluminescent device is an electronic device, meeting all the limitations of claims 34, 36, and 38.
The light emitting layer material of the organic electroluminescent device of Margulies as modified by Inoue, Ma ‘207, and Tsai and a host of Margulies is equated a formation, meeting all the limitations of claim 32.
Regarding claim 19, the Compound of Margulies as modified by Inoue, Ma ‘207, and Tsai reads on all the features of claim 18, as outlined above.
Margulies as modified by Inoue, Ma ‘207, and Tsai teaches the claimed invention above but fail to teach that the triplet energy of M is not more than 0.1 eV greater than the triplet energy of –[[Ar]p–B]m-RB when q is 0 or greater than that of  –[[Ar]p–B-[Ar]q]m-RB when q has a value from 1 to 100.
It is reasonable to presume that the Compound of Margulies as modified by Inoue, Ma ‘207, and Tsai, wherein the triplet energy of M is not more than 0.1 eV greater than the triplet energy of –[[Ar]p–B]m-RB when q is 0 or greater than that of  –[[Ar]p–B-[Ar]q]m-RB when q has a value from 1 to 100 is inherent to the Compound of Margulies as modified by Inoue, Ma ‘207, and Tsai. 
Support for said presumption is found in the use of like materials which result in the claimed property. 

    PNG
    media_image10.png
    468
    782
    media_image10.png
    Greyscale

In the Compound of Margulies as modified by Inoue, Ma ‘207, and Tsai, the unit corresponding to M and the unit corresponding to –[[Ar]p–B-[Ar]q]m-RB are shown above.
The instant specification discloses that “in a preferred embodiment of the invention, the triplet energy of the fragment M is not more than 0.1 eV greater than the triplet energy of the fragment  –[[Ar]p–B-[Ar]q]m-RB (the last paragraph of page 8 through the first paragraph of page 9).
The instant specification provides an exemplified preferred embodiment (Compound Ir58 on page 113).
Montalti evidences of triplet energies of various organic compounds.
Montalti evidences that the triplet energies of alkyl substituted biphenyl hardly change in spite of changes of the structure and the molecular weight of the branched alkyl groups (dimethyl, diisopropyl, methylethyl, or methylpropyl) (page 200).
Therefore, it is presumed that the triplet energy of the adamantylbiphenyl group is substantially similar as that of methylbicyclooctanylbiphenyl because both have similar structure, size, and molecular weight.
It is known in the art that triplet state energy of a molecule is determined by the frontier orbital energy levels, and the frontier orbital energy levels are mostly determined by the kind of transition metal and the structure-bonding configuration between the transition metal and the part of the ligand having direct bond(s) to the transition metal. 
The unit M of Applicant’s Compound Ir58 and the unit M of Compound of Margulies as modified by Inoue, Ma ‘207, and Tsai have similar structure. The only difference is that the substituent groups including methyl and the bridging group of triethylcyclohexane. Because those substituent groups are not a part of the ligand-metal bond, it does not much change the frontier orbital energy levels. Thus, it is presumed that the triplet energy of the unit M of Applicant’s Compound Ir58 is substantially similar as the triplet energy of the unit M of Compound of Margulies as modified by Inoue, Ma ‘207, and Tsai.
Therefore, the Compound of Margulies as modified by Inoue, Ma ‘207, and Tsai, wherein the triplet energy of M is not more than 0.1 eV greater than the triplet energy of –[[Ar]p–B]m-RB when q is 0 or greater than that of  –[[Ar]p–B-[Ar]q]m-RB when q has a value from 1 to 100, meeting all the limitations of claim 19. 
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed dihedral angle would obviously have been present once the Compound of Margulies as modified by Inoue, Ma ‘207, and Tsai is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). 

Claims 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Margulies et al. (provisional application 62/352,139 filed on 6/20/2016, hereafter Margulies) in view of Inoue at al. (US 2012/0264936 A1), Ma et al. (US 2005/0170207 A1), and Tsai et al. (US 2018/0026208 A1 – provisional application 62/364,002 filed on 7/19/2016) as applied to claims 18-19, 24-26, 29-30, 32, 34, 36, 38-39, 44, and 47-49 above, further in view of Hreha et al. (“2,7-Bis(diarylamino)-9,9-dimethylfluorenes as hole-transport materials for organic light-emitting diodes”, Adv. Func. Mater. 2003, vol. 13, page 967-973, hereafter Hreha) and Liang et al. (“Application of heteroleptic iridium complexes with fluorenyl-modified 1-phenylisoquinoline ligand for high-efficiency red polymer light-emitting devices”, J. Organometallic Chem. 2009, vol. 694, page 3172-3178, hereafter Liang).
Regarding claims 40-41, the compound of Margulies as modified by Inoue, Ma ‘207, and Tsai reads on all the features of claim 18, and the organic electroluminescent device of Margulies as modified by Inoue, Ma ‘207, and Tsai reads on all the features of claims 34, 36, and 38, as outlined above.
The Organic electroluminescent device of Margulies as modified by Inoue, Ma ‘207, and Tsai comprises a light emitting layer (Compound of Margulies as modified by Inoue, Ma ‘207, and Tsai as a dopant and a host compound of Margulies), wherein the organic electroluminescent device is an electronic device.
The Compound of Margulies as modified by Inoue, Ma ‘207, and Tsai, wherein the Ar group is a biphenyl group which does not read on the limitation of claim 40; however, Margulies does teach R1-R6 of Formula I of Margulies can be aryl, cycloalkyl, or combinations thereof (claim 1). The adamantyl biphenyl group is directed to the combination of aryl (biphenyl) and cycloalkyl (adamantyl). Margulies exemplifies biphenyl and fluorene as the examples of the aryl group (the last paragraph of page 2).
Hreha discloses an organic compound comprising dimethylfluorene (Compounds 1’ through 3’ in Scheme 2) used for an organic electroluminescent device (Abstract and Conclusion).
Hreha teaches that replacement of biphenyl by fluorene derivatives provides raised glass transition temperature (the last paragraph of column 1 through the first paragraph of column 2 of page 967).
Liang discloses an Ir metal complex comprising a dimethylfluorene substituent group (Compounds 9-11 of Scheme 2) and used as the emitter of an organic electroluminescent device (Abstract and Table 4).
Liang teaches that fluorene-modified phenylpyridine ligand provide resistance to crystallization (page 3172, column 2, lines 23-24).
At the time the invention was effectively filed, it would have been obvious to have modified the Compound of Margulies as modified by Inoue, Ma ‘207, and Tsai by substituting the biphenyl group between adamantane and the pyridine ring with dimethylfluorene, as taught by Hreha and Liang.
The motivation for doing so would have been to raise the glass transition temperature and provide resistance to crystallization, based on the teaching of Hreha and Liang.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence device.
The modification provides Compound of Margulies as modified by Inoue, Ma ‘207, Tsai, Hreha, and Liang which has identical structure as Compound of Margulies as modified by Inoue, Ma ‘207, Tsai except that the biphenyl group between the adamantane and pyridine is replaced by dimethylfluorene.
Compound of Margulies as modified by Inoue, Ma ‘207, Tsai, Hreha, and Liang has identical structure as Applicant’s Formula (1) of claim 40, wherein M is an organometallic iridium complex comprising one tripodal, hexadentate, trianionic ligand; Ar is (Ar-2); B is formula (2), wherein Y1 is CR2; Y2 and Y3 are each CR2-CR2-CR2; Y2 and Y3 are joined via R radical; Rs are each H and straight-chain alkyl group having 1 to 20 carbon atoms (methyl); RB is H; n is 1; p is 2; q is 0; and m is 1, wherein in the case of M being an iridium complex having a tripodal, hexadentate ligand, the tripodal, hexadentate ligand comprises three bidentate sub-ligands, which are joined via a bridge of formula (4), wherein A1 is C(R)2; A2 is CR; A is -CR2-CR2-; R is H; and wherein in formula (3) at least one group A is a group of formula (5), meeting all the limitations of claim 40.
The modification also provides the organic electroluminescent device of Margulies as modified by Inoue, Ma ‘207, Tsai, Hreha, and Liang comprising a light emitting layer (Compound of Margulies as modified by Inoue, Ma ‘207, Tsai, Hreha, and Liang as a dopant and a host compound of Margulies), wherein the organic electroluminescent device is an electronic device, meeting all the limitations of claim 41.

Claims 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Xia et al. (US 2017/0077426 A1, provisional application 62/330,412 filed on 05/02/2016, hereafter Xia).
Regarding claims 42-43, Xia discloses a first compound used for a phosphorescent emitter of an organic electroluminescent device, wherein the first compound has at least one aromatic ring and at least one substituent R, and the substituent R can have formula of -G1-G2, wherein G1 can be a direct bond and G2 can be a non-aromatic spiropolycyclic group (claim 1).
Xia disclose a subspecies of the first compound having formula of M(L1)x(L2)y(L3)z (claim 14), wherein M is a metal; x is 1, 2, or 3; y is 0, 1, or 2; z is 0, 1, or 2; and L1-L3 can have the following ligand structures.

    PNG
    media_image11.png
    283
    759
    media_image11.png
    Greyscale
,
Wherein X1-X17 can be carbon or nitrogen; X can be O; Ra-Rd can be hydrogen, deuterium, alkyl, or cycloalkyl group; wherein any two adjacent substituents of Ra-Rd are optionally fused or joined to form a ring or form a multidentate ligand; and at least one substituent is R (claim 14). 
Xia teaches G2 can have the following structures (claim 23).

    PNG
    media_image12.png
    127
    563
    media_image12.png
    Greyscale

Xia teaches that the first compound can have formula Ir(L1)2(L2) (claim 15).
Xia exemplifies ligand LA1379 (claim 27) and ligand LB1 (claim 28).

    PNG
    media_image13.png
    317
    548
    media_image13.png
    Greyscale

The exemplified ligands of Xia are not directed to a single specific organometallic complex having structure of Applicant’s Formula (1) of claim 42; however, Xia does teach that the complex of Xia can have structure Ir(LA)(LB)2 (claim 28) and exemplifies ligand LA1831 as LA (claim 27) and ligand LB1 as LB (claim 28).
At the time the invention was effectively filed, it would have been obvious to have modified the compound of Xia having structure of Ir(LA)(LB)2 by incorporating LA1831 at the position LA and LB1 at the position LB, as taught by Xia.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of each ligand would have been one from a finite number of identified, predictable solutions with a reasonable expectable of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence device.
The modification provides Ir(LA1831)(LB1)2.

    PNG
    media_image14.png
    339
    687
    media_image14.png
    Greyscale

The Compound Ir(LA1831)(LB1)2 has identical structure as Applicant’s Formula (1) of claim 42, wherein M is an organometallic iridium complex; Ar is a linear-bonded heteroarylene group having 6 to 30 aromatic ring atoms (pyridine) and is optionally substituted by one R, wherein R is a straight chain alkyl having 1 carbon atom (methyl), wherein one or more nonadjacent CH2 groups are optionally replaced by O (i.e. R becomes -OH), wherein two R radicals together optionally defines a ring system; B is (B-3); RB is H; n is 1; p is 1; q is 0; and m is 1, meeting all the limitations of claim 42. 
Xia does not discloses a specific organic electroluminescent device comprising the Compound of Xia (Ir(LA1831)(LB1)2); however, Xia does teach that the compound of Xia can be used as the emissive dopant of the light emitting layer of an organic electroluminescent device (claims 30-31). Xia further teaches a host compound (claims 33-34).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound of Xia (Ir(LA1831)(LB1)2), by incorporating the compound with a host into the light emitting layer of the organic electroluminescent device of Xia, as taught by Xia.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Compound of Xia () is encompassed by the first compound of Xia. The substitution of the first compounds of Xia in the device of Xia would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence device.
The modification provides the Modified organic electroluminescent device of Xia comprising a light emitting layer (Ir(LA1831)(LB1)2 used as a dopant, and a host compound of Xia), wherein the organic electroluminescent device is an electronic device, meeting all the limitations of claim 43.

Claims 18, 24-30, 32, 34, 36, 38-39, 44, and 47-49 are rejected under 35 U.S.C. 103 as being unpatentable over Xia et al. (US 2017/0077426 A1, provisional application 62/330,412 filed on 05/02/2016) as applied to claims 42-43 above, further in view of Ma et al. (US 2005/0170207 A1) and Tsai et al. (US 2018/0026208 A1 – provisional application 62/364,002 filed on 7/19/2016).
Regarding claims 18, 24-26, 28-30, 32, 34, 36, 38-39, 44, and 47-49, the compound of Xia reads on all the features of claim 42 and the Modified organic electroluminescent device of Xia reads on all the features of claim 43, as outlined above. 
The Modified organic electroluminescent device of Xia comprising a light emitting layer (Ir(LA1831)(LB1)2 used as a dopant, and a host compound of Xia), wherein the organic electroluminescent device is an electronic device.
The Compound of Xia (Ir(LA1831)(LB1)2) does not comprise a tripodal, hexadentate, trianionic ligand; however, Xia does teach that each adjacent substituents of the ligands of the compounds of Xia can be joined or fused into a ring (claim 14).
Ma ‘207 discloses a metal complex comprising a multidentate ligand system ([131]-[135]) and used for an electroluminescent device ([074]).
Ma ‘207 teaches that linking bidentate ligands together to give a hexadentate ligand increases the stability of the metal complex ([074]).
Tsai discloses metal complex comprising a hexadentate ligand used for an electroluminescent device (claims 1 and 11-12).
Tsai exemplifies a compound (claim 13; the 6th compound of page 96, hereafter Compound P96-6) comprising a hexadentate ligands linked by a cyclohexane-based linking group (see the structure marked by a dashed circle below).

    PNG
    media_image4.png
    388
    715
    media_image4.png
    Greyscale

At the time the invention was effectively filed, it would have been obvious to have modified the Compound of Xia by linking the three bidentate sub-ligands using a cyclohexane-based linking group of Tsai as taught by Xia, Ma ‘207, and Tsai.
The motivation for doing so would have been to increase the stability of the complex, based on the teaching of Ma ‘207.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence device.
The modification provides the Compound of Xia as modified by Ma ‘207 and Tsai as shown below.


    PNG
    media_image15.png
    405
    682
    media_image15.png
    Greyscale

The Compound of Xia as modified by Ma ‘207 and Tsai has identical structure as Applicant’s Formula (1) of claim 18, wherein M is an organometallic iridium complex comprising one tripodal, hexadentate, trianionic ligand; Ar is a linear-bonded heteroarylene group having 6 to 30 aromatic ring atoms (pyridine) and is substituted by one R, wherein R is a straight-chain alkyl group having 1 to 20 carbon atoms (methyl), wherein one nonadjacent CH2 group is replaced by O (i.e. R is -OH); B is formula (2), wherein Y1, Y2, Y3 are each CR2-CR2; Y1, Y2, and Y3 are joined via R radical; Rs are each H; RB is H; n is 1; p is 1; q is 0; and m is 1, wherein in the case of M being an iridium complex having a tripodal, hexadentate ligand, the tripodal, hexadentate ligand comprises three bidentate sub-ligands, which are joined via a bridge of formula (4), wherein A1 is C(R)2; A2 is CR; A is -CR2-CR2-; R is H; and wherein in formula (3) at least one group A is a group of formula (5), meeting all the limitations of claims 18, 24-26, 28-30, 39, 44, and 47-49.
The modification also provides Organic electroluminescent device of Xia as modified by Ma ‘207 and Tsai comprising a light emitting layer (the used Compound of Xia as modified by Ma ‘207 and Tsai as a dopant, and a host compound of Xia), wherein the organic electroluminescent device is an electronic device, meeting all the limitations of claims 34, 36, and 38. 
The light emitting layer material of the Organic electroluminescent device of Xia as modified by Ma ‘207 and Tsai is equated with a formation, meeting all the limitations of claim 32.
Regarding claim 27, the Compound of Xia as modified by Ma ‘207 and Tsai reads on all the features of claim 18 as outlined above.
In the compound, the cycloalkyl substituent corresponding to Applicant’s formula (2) does not read on the limitation of claim 27; however, Xia does teach that the spiropolycyclic group corresponding to G2 can be following structure (claim 23).

    PNG
    media_image16.png
    127
    413
    media_image16.png
    Greyscale

There are only two distinguishable substitution positions in the above structure (see the numbers 1 and 2 in the figure above).
At the time the invention was effectively filed, it would have been obvious to have modified the Compound of Xia as modified by Ma ‘207 and Tsai by substituting the spiropolycyclic group corresponding G2 with the substituent 
    PNG
    media_image17.png
    120
    115
    media_image17.png
    Greyscale
 via the substitution position 1, as taught by Xia.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The substitution of spiropolycyclic groups corresponding G2 in the compound of Xia would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of spiropolycyclic group corresponding G2 would have been one from a finite number of identified, predictable solutions with a reasonable expectable of success. See MPEP 2143(I)(E). There are only two different substitution positions in the structure 
    PNG
    media_image17.png
    120
    115
    media_image17.png
    Greyscale
. The selection of the substitution position 1 would have been one from a finite number of identified, predictable solutions with a reasonable expectable of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence device.
The resultant compound has identical structure as the Compound of Xia as modified by Ma ‘207 and Tsai except that the spiropolycyclic group corresponding to Applicant’s formula (2) is 
    PNG
    media_image17.png
    120
    115
    media_image17.png
    Greyscale
, wherein the substitution position is 1, meeting all the limitations of claim 27.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        

/SEOKMIN JEON/Examiner, Art Unit 1786